DETAILED ACTION
Claim Amendments
Applicant is reminded to file proper claim amendments, including markings to indicate the changes made relative to the immediate prior version of the claims, such as underlining to indicate additions, strike-through or double brackets for deletions.  The Examiner has allowed the non-compliant amendments dated April 8, 2021 to be entered, but will not make the same exception in future non-compliant amendments.
The proper amendment for steps c and d in claim 1 should have been as follows:
c)    Introducing one or more carrier gases and liquid deposition particle precursor particles into the perform reactor wherein liquid particle precursors contain a matrix material and/or a matrix material precursor and one or more doping agents and/or one or more doping agent precursor to alter one or more properties of the matrix material, wherein the mean particle size of the deposition particles and/or deposition particle precursor particles is between 10 and 1000 micrometers in diameter;
d)    to form deposition particles, wherein the matrix materials and-or matrix material precursors and/or doping agents and/doping agent precursors of the particles do not fully vaporize before step g);
Claim Objections
Claims 1 are objected to because of the following informalities:  in step d, “and-or”, as well as “and/doping” are grammatically incorrect.  Appropriate correction is required.
Claim 1 also recites in the preamble the “production of performs”. Performs is spelled incorrectly.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 12-16, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a liquid deposition particle precursor particles and the deposition particle precursor particles has a mean particle size of between 10-1000 micrometers in diameter. The specification does not offer support for such liquid particles to have these diameters.
Claim 1 also recites the matrix materials and-or matrix material precursors and/or doping agents and/doping agent precursors of the particles do not fully vaporize before 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 12-16, and 21-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, line 8 recites “the deposition particles”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites conditioning precursor particles to form deposition particles, wherein the materials or precursor materials do not fully vaporize before step g.  It is unclear how deposition particles are formed by conditioning precursor particles without vaporization. The definition of a precursor in chemistry, is a compound that participates in a chemical reaction that produces another compound. Thus, if the components are not vaporized, then a chemical reaction cannot proceed, which make it unclear how a deposition particle is actually formed. And if no chemical reaction actual occurs, then how does a precursor become a deposition particle. 
It would also appears from steps d to g, the precursor particles are conditioned (without vaporizing), applied a force, and deposited.  Applicant suggested in the 
Claim 1 also recites in step g, evacuating a deposition aerosol particle carrier gas. Is this the same gas as the carrier gas recited in step b?
Claims 2-5, and 8 continue to use the old term of “deposition particles or deposition particle precursors”. In claim 1, this term was replaced by “liquid deposition particle precursor particles. Thus, it is unclear which particles are being referred to, if the particles in claims 2-5 and 8 are the same the liquid particles of claim 1.
Claim 3 recites one or more compounds are dispersed in a solvent or solution and atomized to produce deposition particles. Claim 1 already recites a liquid deposition particle precursor particle in carrier gas. It is unclear these atomized particles are the 
Claim 3 further recites forming the deposition particles by atomization. However, claim 1 discloses forming the deposition particles by conditioning. It is unclear how the deposition particles are formed by atomizing and conditioning. Please clarify.
Claim 4 recites applying energy to produce deposition particles. It is unclear if applying energy is the same or different from conditioning. 
Claim 5 recites the deposition particles are produced by chemical reaction and/or thermal decomposition. It would appear a chemical reaction or thermal decomposition would require the vaporization of the precursor particles, which seems to contradict step d (without vaporization). Please clarify.  
Claim 5 also recites deposition particle precursor particles are produced by chemical reaction and/or thermal decomposition. The deposition particle precursor particles are liquid droplets formed from matrix materials and dopant materials. It is unclear how a chemical reaction and/or thermal decomposition results in a liquid droplet or how the matrix and dopant materials are related to the chemical reaction and/or thermal decomposition.
Claim 8 recites a deposition particles or a deposition particle precursor particles. It is unclear if these particles are the same or different from the ones in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


Claims 1-5, 7-9, 12-14, 16, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douklias et al. (4,642,129) in view of Kodas et al. (6,360,562) and Horne et al. (6,723.435).  Douklias teaches a method for producing an optical fiber preform (col. 1 lines 5-9) comprising the steps of inserting a preform substrate, introducing one or more carrier gases and one or more deposition particles containing a matrix material and one or more doping agents (col. 2 lines 35-40, 51-55, col. 3 lines 4-12, 32-57), conditioning the deposition particles (col. 2 lines 55-57, col. 3 lines 9-12), applying a force to the deposition particle in the direction of the preform to enhance the particles in a deposition enhancer via nozzle 40 (col. 2 lines 61-68), and depositing all or part of the particles on the substrate to form a deposition particle layer (col. 2 lines 51-60).  However, Douklias doesn’t specify a reactor.  Horne teaches a method for depositing particles on to a preform substrate, wherein deposition can occur within a reaction chamber or in a coating chamber (col. 35 lines 2-21). More specifically, Horne teaches inserting a preform substrate into a chamber, introducing deposition particles into the chamber and depositing all or part of the deposition particles onto the preform substrate (col. 35 lines 33-44, col. 36 lines 65-67, col. 37 lines 1-4, 36-49, col. 38 lines 39-44, figures 14-15, 21, 24, and 26).  Naturally, providing a chamber, such as a reactor, wherein deposition of the particles can occur would preclude influences from the atmosphere and provide containment of the deposition process, free from contamination.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a reactor in the process of Douklias, into which the preform substrate and the deposition particles are introduced, so as to . 
 Furthermore, Douklias teaches the deposition particles are silica particles, but doesn’t specify liquid deposition particle precursor particles in a carrier gas (i.e. aerosol of liquid droplets), or the aerosol particles size. Horne further teaches an alternative to the deposition particles of Douklias are aerosol particles comprising a matrix material (powdered precursors) dispersed in a solvent (col. 13 lines 1-32, 44-55, col. 4 lines 27-32, 57-65, col. 6 lines 4-5, 10-37) and depositing the deposition particles on a substrate to form a deposition layer (col. 8 lines 56-60, col.9 lines 3-6, col. 38 lines 26-39). Horne further teaches dopants can be added (col. 4 lines 27-32, 57-65, col. 6 lines 4-5, 10-37), in aerosol form, wherein a single solvent or dispersant can be used (col. 13 lines 44-50), which suggests each of the liquid deposition particle precursor particles comprise of a matrix material and dopant material.  Horne teaches aerosols are helpful when using a matrix material that is not readily soluble or dispersable (col. 13 lines 53-55). Furthermore, since the matrix material of aerosol particles of Horne comprises solid powder, then the matrix material is not vaporized prior to deposition. Kodas also teaches a similar method for producing aerosol particles.  Kodas teaches the aerosol particles can comprise of suspended silica particles (col. 5 lines 34-39, col. 26 lines 47-19, 61-63), and using an aerosol generator to form droplets comprising the suspended particles (col. 6 lines 26-41), wherein the droplets have a small average size (col. 6 lines 42-47), such as in the range of 1 µm to 20 µm (col. 6 lines 48-67).  Kodas further teaches the deposition particles can comprise of other components such as GeO2, which is considered a refractive index modifier (col 29 lines 10-27).  Kodas also teaches 
Douklias also fails to specify an evacuation step.  Horne further teaches evacuating at least a part of the carrier gas and remaining undeposited deposition particles from the reactor (col. 38 lines 26-44, col. 35 lines 41-44). Naturally, the removed undeposited particles can be properly collected, filtered out, or scrubbed, so to prevent contamination or buildup of the apparatus. Accordingly, for these reasons, it would have been obvious to one ordinary skill in the art at the time of the invention to have also provided for an evacuation step for the removal of undeposited particles in the method of Douklias.
Steps h-k recite the limitation of “when desired”, it indicates the steps are optional. Nonetheless, Douklias further teaches applying an energy source to the particle layer to sinter the particles (col. 3 lines 64-67), repeating the steps of conditioning the deposition particles, applying a force, and depositing the particles on the preform substrate as it continues to grows, thus adding layers and forming a multilayered doped preform (col. 2 lines 51-60), and introducing the doped preform into a drawing furnace to form a fiber (col. 1 lines 11-16), which would which naturally require the step of removing the preform substrate from the reactor. Similarly, Horne also teaches depositing deposition particles comprising a matrix material (such as silica) and a refractive index altering agent (col. 4 lines 27-32, 57-65, col. 6 lines 4-5, 10-37), the method comprising inserting a preform substrate into a preform reactor (figures 14, 15, 26, col. 4 lines 7-8, col. 8 lines 56-64, col. 38 lines 34-39), depositing all or part of the deposition particles on an external surface of the substrate to form a deposition particle layer on the substrate (figures 16 & 17, 26, col. 8 lines 56-60, col. 9 lines 3-6, col. 38 lines  26-39), applying an energy source to densify the particle layer (col. 51 lines 41-46), repeating steps to form a multilayered doped preform (col. 48 lines 28-61), and forming the preform substrate into an optical fiber (col. 7 lines 39-45) by drawing the preform into a fiber (col. 50 lines 29-39, col. 51 lines 47-67), which naturally requires the step of removing the preform substrate from the reactor.  
Regarding claim 2, Douklias teaches the deposition particles are aerosol particles that can be supplied by at least two deposition enhancers simultaneously (col. 3 lines 15-32). Is would appear the second enhancer (4’) deposits onto a preform surface already formed from particles deposited by the first enhancer, thus, suggesting 
Regarding claim 3, as mentioned, Kodas teaches the aerosol particles can comprise of suspended silica particles in a liquid feed, wherein the liquid feed comprises a solution (col. 6 lines 1-14).  Kodas specifies the aerosol generator atomizes the liquid feed to form droplets of size such that the carrier gas can sweep the droplets away to form the aerosol (col. 6 lines 26-37).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the step of atomizing the solution so as to produce aerosol droplets that can be carried away by the carrier gas. 
Furthermore, Douklias teaches an aerosol, but doesn’t specify a solvent or solution, or atomizing of the solution. Horne further teaches at least one compound is dispersed in a solvent, atomizing the solution and producing deposition particles (col. 27 lines 60-67, col. 28, lines 1-7).
Regarding claim 4, Douklias teaches the energy applied to the deposition particles is heat energy (col. 3 lines 10-11).
Regarding claim 5, Douklias teaches the deposition particles are produced by vapor phase synthesis (col. 1 lines 15-34, 65-66).
Regarding claim 7, Kodas teaches the aerosol droplets comprises small particles held in the droplet, thus suggesting the small particles are smaller than the deposition particle diameter, i.e. droplet diameter (col. 6 lines 30-41).  Kodas further teaches the small particles can be a multiple of precursor materials that make up a complex glass deposition particle (col. 6 lines 1-14).  Horne also teaches the deposition particles are multicomponent (col. 13 lines 1-4), i.e. comprising additives/dopants, wherein some of the particles can be crystalline in structure (col. 17 lines 46-48). Horne further teaches it is desirable embed crystalline particles, such as crystalline rare earth oxides in optical fibers to impart specific optical properties (col. 7 lines 22-31).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated sup-particles having a crystalline structure, such as crystalline rare earth oxides, in the method of Douklias, Kodas, and Horne, so as to provide an optical fiber with particular optical properties.
Regarding claim 8, Douklias teaches applying energy from combustion to the particles (col. 2 lines 53-56, 63-66).
Regarding claims 9 and 13-14, Douklias teaches the particles are sprayed from one or more nozzles directed essentially at the surface of the preform substrate, thus suggesting the enhancing force applies to the particles is inertial (col. 3 lines 4-30, figure 3).  Also, as previously mentioned, Kodas teaches deposition can take place either electrostatically or electrophoretically (col. 33 lines 51-58 col. 35 lines 50-53). Horne also discloses the particles are hot and tend to stick to the substrate surface, 
Regarding claim 12, Douklias teaches the aerosol is introduced into the deposition zone by spraying through nozzle 40 (col. 3 lines 4-14), which suggests the continuous introduction of the aerosol deposition particles into the reactor, for a continuous production of layered preform until a desired number or thickness of particle layers are achieved.  
Regarding claim 16, Douklias teaches the matrix material property is the index of refraction (col. 3 lines 46-48) and the matrix material is silica, which is optically transparent (col. 2 lines 35-36). Also, Horne teaches the matrix material can be silica (col. 6 lines 24-40), which is known to be optically transparent (col. 6 line 66), and the altered matrix property is the index of refraction (col. 18 lines 40-43).
Regarding claims 21-22, Douklias teaches rotating the substrate with a respect to a common axis of rotation (col. 3 lines 41-45, col. 4 lines 3-4). Douklias also teaches the nozzles are annularly disposed (col. 2 lines 61-68), thus suggesting the nozzles are circular. Also, Horne teaches a preform substrate for an optical fiber preform is usually a . 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douklias et al. (4,642,129) in view of Kodas et al. (6,360,562) and Horne et al. (6,723.435) as applied to claim 1 above, and further in view of Panitz et al. (5,925,228). Douklias fails to disclose forming the layer of multicomponent deposition particles by electrophoresis. Panitz teaches common ways for depositing layers include vapor deposition, pyrolysis, spraying, as well as electrostatically charged powder deposition. Panitz specifies electrophoresis involves giving deposition particles an electric charge, and applying an electric field to the substrate to enhance the movement of the charged particles, such that the charge particles are deposited on the substrate, thus forming a layer (col. 1 lines 13-21, col. 2 lines 10-20). Panitz teaches electrophoresis has many benefits including different materials can be employed, coating thickness can be readily controlled, and coating occurs rapidly (col. 2 lines 20-29). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized electrophoresis as an alternative means for depositing the multicomponent .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douklias et al. (4,642,129) in view of Kodas et al. (6,360,562) and Horne et al. (6,723.435), as applied to claim 13 above, further in view of Boyer et al. (3,695,928).  As mentioned, Horne discloses a nozzle that is directed to the surface of the preform substrate for depositing particles, which appears to provide an inertial deposition enhancing force to the particles.  However, Douklias and Horne fail to disclose a nozzle that is toroidal in shape having the same axis of rotation as the substrate. Boyer teaches a nozzle for depositing on a substrate, wherein the nozzle (ring 44) has a toroidal shape and has the same axis of rotation of the substrate (figure 5, col. 5 lines 48-56, 72).  Boyer teaches the nozzle provides for spraying of fluid in an annual pattern and radially outward against the bottom surface of the substrate (col. 5 lines 65-72).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a nozzle having a toroidal shape, as an alternative well known means for depositing the particles in the method of Douklias, as it would help direct the particles in an annual fashion to the surface of a disk shaped substrate. 
Response to Arguments
Applicant’s arguments filed 8/11/20, with respect to the rejection(s) of claims under Coffey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Douklias.
Applicant’s arguments, see pages 9-10, and 13-14 filed April 8, 2021, with respect to the rejection(s) of claim(s) 1 under Douklias, Horne and Kodas have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further elaboration of different embodiments disclosed by Horne, including a liquid particle, each comprising a matrix material and dopant material, wherein the matrix material is not vaporized.
The applicant further argues at the bottom of pages 11 and top of page 12, Horne’s insert is not the same as depositing on a substrate and forming the preform substrate into an optical fiber, as the insert is not turned into an optical fiber. First, the step forming an optical fiber is optional, as recited in claim 1. Second, the insert of Horne is part of an optical fiber preform, as it is inserted into hollow tube, and combination drawn into optical fiber.
 Applicant’s argues Horne’s teaching for range of particle sizes. Horne was not relied upon for teaching particle size, thus making the argument moot.
Applicant also argues Kodas (p. 14-15) teaches away from the invention because of the many different applications for the particles of inventions of Kodas, and not related to use in optical fibers.  The particles of Kodas are specifically glass powders having high purity, narrow size distribution, and controlled chemistry, and produced by using an aerosol. Such glass powders are relevant to a process for making optical fiber preform utilizing an aerosol of glass material, and thus solves the problem. Also, although other fields of endeavors are suggested by Kodas, Kodas is still directed to the production of an aerosol of matrix materials, such as silica. 
Applicant argues with regard to the evacuation step, amending claim 1 to liquid particles cannot be considered to be made similar to Horne and Douklias. The applicant notes in arguments on page 9, the droplet to particle method comprises subsequent recondensing, as they would in the gas-to-particle method. Thus, it would appear similar particles are made and similar evacuation step can employed.
Arguments presented at bottom of page 16 to top of page 17 are moot, as steps h-k are optional.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741